DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Priority
This application is a U.S. national stage filing, under 35 U.S.C. § 371(c), of International Application No. PCT/JP2018/044686, filed on December 5, 2018, which claims priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Communication filed on May 25, 2022 in which Claims 11 and 19 are cancelled and new Claim 20 has been added.  Claims 1-10, 12-18 and 20 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed March 31, 2022, May 25, 2022 and June 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, line 21 to page 7, last line of the REMARKS, filed May 25, 2022, with respect to Claims 1-3, 5-10 and 13-18 have been fully considered and are persuasive. The rejection of Claims 1-10 and 12-18 Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS filed June 2, 2020) in view of Dahl (US Patent No. 4,270,914, provided with the attached PTO-892) has been withdrawn in view of Applicants argument.

Claims 1-3, 5-10, 13-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: The Kawasaki et al (US Publication No. 2019/0116858 A1) is representative of the closest prior art of record, which discloses preparation of carboxymethylated cellulose nanofiber that involve subjecting a cellulose raw material to mercerization treatment with a mercerizing agent and thereafter reacting the resultant with a carboxymethylating agent.  Kawasaki et al discloses the mercerization treatment being carried out by mixing the cellulose -based raw material, a solvent, and the mercerizing agent.  Kawasaki et al discloses the solvent is preferably water and/or a lower alcohol, but more preferably water. The Kawasaki et al publication disclosed that after the mercerization treatment, a carboxymethylated cellulose is obtained by adding the carboxymethylating agent to the reaction medium to introduce carboxymethyl group into the cellulose, whereby the carboxymethylating agent is preferably monochloroacetic acid and sodium monochloroacetate. The currently claimed carboxymethylated cellulose production differs from process disclosed in the Kawasaki et al publication by claiming that the mercerized cellulose is performed in a solvent containing 70% by mass or more of water and producing the carboxymethylated cellulose in a mixed solvent of water and an organic solvent, whereby the mixed solvent is a solvent comprising 50% by mass or more of the organic solvent. Applicants argue in the Remarks and in the Declaration of Dr. Takeshi Nakatani under 37 C.F.R. §1.132, both filed May 25, 2022, that the present application shows unexpected benefits gained by modifying the solvents between the mercerization and carboxymethylation steps.  It was found that having the mercerization solvent be mostly water and the carboxymethylation solvent be mostly organic drastically increases the transparency of the carboxymethylated cellulose (see paragraphs [0007], [0016] of the present application) as well as also increases the ease in defibrating the carboxymethylated cellulose (see paragraph [0031). When the same solvent is used for both steps (as was common practice as discussed above), the transparency drastically decreases. This is seen in the comparative examples and summarized in Table 1 on page 23 of the current specification. Specifically, when the solvent conditions as claimed is used, the transparency of the cellulose is 94%, whereas if only water is used in both steps, the transparency decreases to only 7%, and if 90% IPA is used in both steps, transparency decreases to only 10%. These results were unexpected, and thus provide reason for modifying the solvents between each step, as claimed in the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623